Citation Nr: 9919072	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

During the veteran's February 1999 testimony before the 
undersigned, he and his wife contended that his bilateral 
hearing loss had worsened since his last VA examination of 
record in December 1997.  In this respect, in Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997), the United States Court 
of Appeals for Veterans Claims (Court) reminded VA that well-
settled case law holds that when a claimant alleges that a 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  Cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Their testimony is corroborated by William Zollinger, Jr., 
MD, the veteran's private physician.  In an August 1998 
statement, Dr. Zollinger's indicated that a compensable 
rating was warranted based on his evaluation.  Dr. 
Zollinger's audiometric examination results revealed that the 
veteran had an average pure tone decibel loss of 69 in the 
right ear and 74 in the left.  The Board notes, however, that 
the doctor conceded in his statement that his live voice 
discrimination test results were based on the Northwestern 
University 6 list, instead of the Maryland CNC word list, as 
required by VA.  38 C.F.R. § 3.385 (1998).  Nevertheless, 
based on a comparison of the pure tone decibel hearing loss 
results in the December 1997 VA audiometric report (an 
average pure tone decibel loss of 64 in the right ear and 69 
in the left) and the August 1998 results provided by Dr. 
Zollinger, in addition to the testimony discussed above, it 
appears that the veteran's hearing loss may have worsened.  
In view of this, the duty to assist includes scheduling a 
current medical examination.  38 C.F.R. § 3.159 (1998).

The Board notes that in a September 1997 statement, Dr. 
Zollinger asserted that the VA's audiometric results were 
inaccurate because VA tested the veteran with his hearing 
aids in place.  It is important to note, however, that the 
hearing acuity evaluations include consideration of 
disability under the normal conditions of daily life and 
utilization of any required amplification devices.  38 C.F.R. 
§§ 4.85, 4.86 (1998).  Therefore, a proper examination 
includes study of the veteran when he is using his hearing 
aids.

Still, in light of allegation that the disorder has increased 
since 1997, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, private and 
VA, from whom he has obtained medical 
treatment for his bilateral hearing loss 
since December 1997.  Efforts to obtain 
these records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should arrange for a VA 
audiological evaluation, at a VA facility 
other than the Medical Center in Oklahoma 
City, to determine the current severity 
of the veteran's hearing loss.  The 
claims folder should be made available to 
the examiner for review prior to the 
evaluation.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

Following completion of the requested development, the agency 
of original jurisdiction should again consider the veteran's 
claim and determine whether or not it may be granted.  If 
action remains adverse to the appellant, he should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues on appeal.



		
DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


